Title: From Thomas Jefferson to Charles Carroll, 15 April 1791
From: Jefferson, Thomas
To: Carroll, Charles



Dear Sir
Philadelphia Apr. 15. 1791.

I recieved last night your favor of the 10th. with Mr. Brown’s reciept, and thank you for the trouble you have been so kind as to take in this business.
Our news from the Westward is disagreeable. Constant murders committing by the Indians, and their combination threatens to be more and more extensive. I hope we shall give them a thorough drubbing this summer, and then change our tomahawk into a golden chain of friendship. The most economical as well as most humane conduct towards them is to bribe them into peace, and to retain them in peace by eternal bribes. The expedition of this year would have served for presents on the most liberal scale for 100. years.  Nor shall we otherwise ever get rid of an army, or of our debt. The least rag of Indian depredation will be an excuse to raise troops, for those who love to have troops, and for those who think that a public debt is a good thing. Adieu my dear Sir. Yours affectionately,

Th: Jefferson

